DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, there is a lack of antecedent basis in the instant claim for ‘liquid photopolymer’. Claim 2, from which claim 6 depends, recites only a ‘thermoset polymer’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated Ying et al. (US PGPub 2011/0129924).
	Regarding claim 2, Ying teaches three-dimensional fabrication methods to form porous polymeric articles (abstract), wherein the articles are shaped as desired, including structures comprising at least one wall defining a cavity and pores, including hollow structures ([0005]; [0010]; [0022]; [0025]; [0063]; [0066]-[0068]; [0092]). Ying teaches the polymer articles are made from a precursor material comprising at least one first crosslinkable component and a second sacrificial component that can be precipitated or removed, wherein the comprises forming the precursor material, shaping via three-dimensional shaping techniques, crosslinking/curing at least a portion of the first component and precipitating/solvating/dissolving the second component to form a porous structure containing a network of uniform pores ([0022]; [0025]; [0027] [0104]). Ying teaches the second/sacrificial material may be a polymer material, a non-polymeric material, or a releasable additive particle ([0022]; [0027]; [0041]-[0042]; [0046]; [0047]; [0055]; [0104]).
Regarding claim 4, Ying teaches the method as set forth above and further teaches the dissolution/precipitation medium is selected from liquids or gases that cause the precipitation of the sacrificial component, including water ([0033]; [0061]; [0104]; claim 4 pg 17). Ying further teaches non-polymeric materials include inorganics such as calcium carbonate, etc. ([0046]).
	Regarding claim 6, Ying teaches the method as set forth above and further teaches the first polymer component may be polymerized or crosslinked by exposure of the structure to UV radiation ([0027]; [0029]; [0036]) and may preferably be selected from photocurable polymers or monomers ([0036]).
	Regarding claims 7-8, Ying teaches the method as set forth above and further teaches the pore size may be selected depending on end-use ([0054]), may be uniform or varied in size as desired, have relative homogeneity of pore size such that no more than about 5% of all pores deviate in size from the average by more than about 20%, and are less than or equal to 100 microns, preferably less than or equal to 50 microns ([0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US PGPub 2011/0129924) in view of Asgari  (US PGPub 2007/0003749).
	Regarding claim 3, Ying teaches the method as set forth in claim 2 above and further teaches non-polymeric materials include inorganics such as calcium carbonate, etc. ([0046]). Ying teaches that the dissolution/precipitation medium is selected from liquids or gases that cause the precipitation of the sacrificial component, including water ([0033]; [0061]; [0104]; claim 4 pg 17).
	Ying teaches inorganics including calcium carbonate and buffering agents and as such does not specifically teach sodium bicarbonate. However, given biocompatibility is of concern to Ying and in view of the teaching of carbonates and buffering agents, it would have been obvious to one of ordinary skill in the art to look to similar commercially available carbonate salts and arrive at the instant invention with a reasonable expectation of success. 
	Ying teaches using appropriate dissolution/precipitation mediums but does not specifically teach acidic liquids. However, Asgari teaches similar porous polymer materials which are formed by the combination of a polymer component and an inorganic/organic reticulating agent, either alone or with additional filler materials, which forms pores in the solidified material upon application of appropriate solvent (abstract; [0019]; [0021]; [0024]; [0139]; [0141]-[0144]; [0165]). Asgaru teaches suitable reticulating agents and fillers include alkaline or alkaline earth metal salts and carbonates ([0055]-[0056]; [0139]) and teaches removal solutions include diluted or concentrated inorganic or organic acids ([0143]; [0165]). Asgari and Ying are analogous art and are combinable because they are concerned with the same field of endeavor, namely methods of forming porous polymer composite materials. At the time of filing a person having ordinary skill in the art would have found it obvious to select the diluted or concentrated inorganic or organic acids as removal solutions/solvents in the method of Ying and would have been motivated to do so as Ying invites selection of suitable solvents as needed for sacrificial materials including carbonate salts and further as Asgari teaches such acidic solutions are known and suitable removing solvents for carbonate salts and further are equivalent alternatives to using water. 
Regarding claim 5, Ying teaches the method as set forth in claim 2 above and further teaches the dissolution/precipitation medium is selected from liquids or gases that cause the precipitation of the sacrificial component, including air ([0033]; [0061]; [0104]; claim 5 pg 17). 
Ying does not specifically teach removal by applying heat. However, Asgari teaches similar porous polymer materials which are formed by the combination of a polymer component and an inorganic/organic reticulating agent, either alone or with additional filler materials, which forms pores in the solidified material upon application of appropriate solvent (abstract; [0019]; [0021]; [0024]; [0139]; [0141]-[0144]; [0165]). Asgari teaches suitable reticulating agents and fillers include polymer materials capable of decomposing at elevated temperatures ([0075]) or volatizing under thermal treatment ([0141]) as an alternative to removal solutions ([0143]; [0165]). Asgari and Ying are analogous art and are combinable because they are concerned with the same field of endeavor, namely methods of forming porous polymer composite materials. At the time of filing a person having ordinary skill in the art would have found it obvious to remove pore forming agents by thermal degradation or volatizing as taught by Asgari in the method of Ying and would have been motivated to do so as Ying invites selection of any suitable dissolution ‘medium’ capable of causing at least one component to precipitate from the structure including gaseous or dry mediums and further as Asgari teaches such methods of removal are known alternatives to solution/solvent removal and allow for pore forming to occur under the conditions used in the solidification process. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767